Citation Nr: 1548325	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  00-00 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for rheumatoid arthritis.

2. Entitlement to service connection for fibromyalgia.

3. Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected disabilities.

4. Entitlement to an initial disability rating in excess of 20 percent for left ankle disability for the periods from December 23, 1997 to September 19, 2005 and from May 15, 2009 to May 11, 2013. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1982 to February 1982

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 1999 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for left ankle disability and assigned a 20 percent disability rating as of the date of claim, December 23, 1997.  Also on appeal is a rating decision issued in December 2012, which denied service connection for rheumatoid arthritis, fibromyalgia, and an acquired psychiatric disability.

In August 2001 the Veteran appeared at a Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is in the claims file.  That VLJ has since retired.  In July 2012 the Veteran appeared at another Board hearing before a different VLJ, and a transcript of that hearing is also in the claims file.  That VLJ has also retired.  The Veteran was offered the opportunity to appear at another Board hearing before the undersigned VLJ in a letter sent in August 2015, but she has declined this opportunity and waived her right to further Board hearings. 

This case has a lengthy and complex procedural history, with the left ankle claim having been in appellate status for more than 15 years.  The matter has been before the Board on many occasions and has been remanded for further development.  In the interests of time and space, the Board will not list in detail this history, but it is noted that the prior remand instructions have all been complied with and no further remands with respect to the left ankle claim are warranted. 

Most recently, this matter was before the Board in January 2014, when a 30 percent disability rating for the left ankle disability was granted for the period from September 19, 2005 to May 15, 2009, and from May 11, 2013 forward; the Board denied a rating in excess of 20 percent for the periods of December 23, 1997 to September 19, 2005 and from May 15, 2009 to May 11, 2013.  This decision was appealed to the United States Court of Appeals for Veterans Claims (Court), which in March 2015 issued a Memorandum Decision vacating the Board's decision, and remanding the case pursuant to 38 U.S.C. § 7252(a) for readjudication.

The January 2014 Board decision included a remand of the issues of entitlement to service connection for a right ankle disability and a right foot disability, and for compensation benefits for a right hip disability under 38 U.S.C.A. § 1151, as well as of entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The development ordered with respect to these issues has not been completed and they are not considered herein.

The issues of entitlement to service connection for rheumatoid arthritis, fibromyalgia, and an acquired psychiatric disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  In addition, the implied claim for entitlement to TDIU within the claim of increased disability rating for left ankle under Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) is inextricably intertwined with the service connection claims herein as well as with all the claims remanded in January 2014 and must be considered on remand.  The Veteran will be notified as to any further action on her part which is required.



FINDING OF FACT

Based on a preponderance of the evidence, and applying the benefit of any remaining doubt in the Veteran's favor, the disability picture relative to the Veteran's left ankle disability has most closely approximated ankylosis in dorsiflexion between 0 degrees and 10 degrees throughout the entire appellate period.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for left ankle disability have been met for the periods of December 23, 1997 to September 19, 2005 and from May 15, 2009 to May 11, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

During the course of these appeals, the Veteran has been provided with multiple letters which satisfy the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the Veteran's multiple appeals to the Court and voluminous submissions to VA have demonstrated a clear understanding of the evidence necessary to support her claim and the elements that must be proven.  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded many VA examinations to include in November 1998, January 1999, July 1999, August 2005, September 2010, and May 2013.  She has repeatedly cited numerous concerns and complaints that she has regarding the VA examinations she has been provided and VA has undertaken to address the alleged inadequacies.  In light of the Board's conclusion below that the findings on examination throughout the appellate period are largely consistent, if differently expressed, from those of the May 2013 VA examination with which the Veteran has not expressed dissatisfaction and the resulting rating of which she has not appealed, the Board finds that the duty to assist with respect to examinations of the left ankle disability is satisfied.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the Veteran is appealing the staged ratings of 20 percent and 30 percent assigned for her left ankle disability.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in plantar flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Facts and Analysis

The Veteran is service-connected for a left ankle disability that includes arthritis.  In August 1982 she underwent surgery on her left ankle which included a triple arthrodesis procedure involving the subtalar, calcaneocuboid, and talonavicular joints.  Arthrodesis is defined as "the surgical fixation of a joint by a procedure designed to accomplish fusion of the joint surfaces," and triple arthrodesis is "fusion of the subtalar, calcaneocuboid, and talonavicular joints, to provide lateral stability to the paralyzed foot."  See Dorland's Illustrated Medical Dictionary (31st ed., 2007), p. 159.

As noted above, the Veteran was afforded multiple VA examinations of the left ankle during the appeals period.  The record also contains treatment records from both VA and private physicians throughout the appeals period.  The issue before the Board is the nature of the disability picture relative to the left ankle between December 23, 1997 and September 19, 2005, and between May 15, 2009 and May 11, 2013.  The discussion below will be limited to evidence specific to the time periods on appeal.  In addition, as the assigned disability rating at issue concerns range of motion in the left ankle, only that aspect of the disability picture will be addressed.

A November 1998 VA examination showed left ankle plantar flexion of 20 degrees but no movement on dorsiflexion.  A January 1999 VA examination report noted that the Veteran's left foot was in 20 degrees of plantar flexion and only plantar flexed 10 degrees from that point for a total of 30 degrees of plantar flexion.  Dorsiflexion was limited to a negative 10 degrees or 10 degrees below a right angle.  Both movements were painful.

A July 1999 VA examination report noted that her left ankle was in a neutral position and was capable of just a "jog" of motion, less than 5 degrees total.  She had no subtalar motion and minimal midfoot and forefoot motion.  

A letter from Dr. Higley in November 1999 noted that the Veteran's left ankle had no mid-tarsal or subtalar motion and overall ankle motion was limited.  The foot was in 20 degrees of plantar flexion only plantar flexed an additional 10 degrees from that point.  Dorsiflexion was limited to 10 degrees below right angle.

In a written statement submitted in December 1999, the Veteran reported the following about her left ankle: she was unable to flex it, she could not put it flat on the floor when sitting, she could not climb up or down stairs unless she turned sideways, and her left foot was always swollen and in constant pain.

A VA examination performed in August 2005 included range of motion findings of 10 degrees of plantar flexion with 0 degrees of dorsiflexion, with pain throughout.  The examiner stated that the left ankle did not appear to be ankylosed because there was 10 degrees of motion.  At rest, the Veteran's foot was in neutral to 5 degrees of plantar flexion and there was no evidence of abduction, adduction, inversion or eversion deformity.  

An impairment evaluation performed by Dr. Ognibene in September 2005 stated that the Veteran's left ankle was ankylosed at approximately 30 degrees of dorsiflexion.  The doctor further noted that the Veteran's left ankle was fused and could only be passively moved to approximately 5 degrees of dorsiflexion.  It was this evaluation which was the basis for the 30 percent disability rating granted from this date through May 2009.

A May 2009 VA examination showed left ankle range of motion with 5 degrees of dorsiflexion and 20 degrees plantar flexion.  Active and passive ranges of motion were the same, and there was a negative talar tilt.  

A VA examination in September 2010 noted that the Veteran had very little active and passive motion in her left ankle.  The examiner was "unable to get any type of plantar flexion of 20 degrees."  Rather, both dorsal and plantar flexion was to only 5 degrees.  The examiner stated: "no abnormal ankylosis is noted."

At the Board hearing in July 2012, the Veteran testified that she was required to wear an ankle brace for stability, although she had trouble wearing it because it rubbed against the spot where the screws were affixed inside her ankle and caused pain.  In addition, wearing the brace entailed wearing shoes, which she could not do because of the swelling in her feet.  She occasionally had soft casts put on her ankle in an attempt to address the instability, but these only were effective for a few weeks at a time.

A VA examination in May 2013 showed 0 degrees of plantar flexion and 0 degrees of dorsiflexion in the Veteran's left ankle.  Examination also showed she had 0 out of 5 strength in her left ankle for both plantar flexion and dorsiflexion.  The examiner found that the Veteran had ankylosis in plantar flexion which was less than 30 degrees and ankylosis in dorsiflexion which was between 0 and 10 degrees.  It was this examination on which the award of 30 percent effective May 15, 2013 was awarded.

The Veteran's left ankle disability is a complex one, with a series of conflicting examination findings, perhaps resulting from a lack of clarity as to what VA regulations mean by the term "ankylosis."  The record is clear that her surgery in 1982 - the only surgical treatment for her left ankle - was a triple arthrodesis, the ultimate goal of which was to create a fused ankle, or one with surgically-induced ankylosis.  The rating criteria discussing ankylosis under Diagnostic Code 5270 refer to ankylosis in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  The findings on the May 2013 examination of ankylosis in plantar flexion less than 30 degrees and in dorsiflexion between 0 and 10 degrees would logically indicate that, although some movement is possible (hence measurements for opposite motions are given), the movement is grossly restricted in both ranges of motion.

Applying this logical inference to the two time periods at issue leads the Board to conclude that the disability picture with respect to the Veteran's left ankle most closely approximates the 30 percent rating criteria from the time of service connection forward.  The November 1998 VA examination found 0 degrees of dorsiflexion, as did the August 2005 and September 2005 examination (on which the higher rating for ankylosis was based).  The 1999 examination found 10 degrees of dorsiflexion, the July 1999 examination found less than 5 degrees, and the September 2010 examination found 5 degrees of dorsiflexion.  Viewed in their entirety, and affording any benefit of the doubt to the Veteran, the Board concludes that the Veteran's disability picture with respect to her left ankle has been consistently one of extreme limitation of dorsiflexion best categorized as ankylosis between 0 and 10 degrees.  

A still higher, or 40 percent disability rating, is not warranted at any point during the claims period, however.  Such a rating would require evidence of ankylosis in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees, or with a deformity of abduction, adduction, inversion, or eversion.  None of the VA examination or treatment records from 1997 through the present time has shown ankylosis to these extreme angles, or the types of deformity indicated.  As such, a 30 percent disability rating, but no higher, from the time of service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

In this instance the Board decision issued in December 2012 found that referral for extraschedular consideration for the rating of the left ankle was warranted.  The opinion rendered in June 2013 was that the Veteran's left ankle disability picture was not exception or unusual enough to render impractical the application of the regular schedular standards for rating.  While this finding specifically referred to the assigned 20 percent disability rating during the periods on appeal, logically it would also apply to the increased 30 percent disability rating awarded herein.  As such, the Board finds that the assigned schedular rating is adequate and referral for a second consideration of an extraschedular rating is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial disability rating of 30 percent for left ankle disability for the periods of December 23, 1997 to September 19, 2005 and from May 15, 2009 to May 11, 2013, is granted.


REMAND

Also on appeal at the present time are the Veteran's claims of service connection for an acquired psychiatric disability, for rheumatoid arthritis, and for fibromyalgia.  These claims have been denied up to this point because there is no evidence that they were manifested during her brief period of service and none of the doctors who have examined or treated her have asserted a clear causal link between these conditions and her service-connected disabilities.

The record shows that over the years the Veteran has been variously diagnosed with several different conditions that are believed to be the basis for her chronic pain.  Such diagnoses include fibromyalgia and myofascial pain, rheumatoid arthritis, reflex sympathetic dystrophy, and even a "combination, or a complex, of osteoarthritis, rheumatoid arthritis, and fibrositis."  All of these conditions involve the Veteran's complaints of chronic pain, which include pain in her feet and her left ankle.  The question is therefore raised as to whether the Veteran's service-connected disabilities in her feet and left ankle might cause or aggravate the pain related to any of these conditions, or even if these conditions might have had their origin in the Veteran's brief period of active duty service. 

The record also shows that the Veteran has been found to have an acquired psychiatric disability, variously diagnosed as adjustment disorder, dysthymic disorder, and major depressive disorder.  All of the records discussing the Veteran's mental health issues also reference the effect of her pain and her limited functioning on her mental and emotional state.  As such, the question is raised as to whether there is an etiological relationship between any psychiatric disability and the Veteran's current service-connected disabilities.

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this instance, it is clear that the low threshold standard of McLendon has been met with respect to the Veteran's claims of service connection for fibromyalgia, rheumatoid arthritis, and an acquired psychiatric disability.  VA examinations should be provided on remand to address the claims.

As noted briefly above, the question of entitlement to TDIU is also inherently raised in the increased disability rating claim adjudicated above and explicitly raised in the January 2014 remand.  Any development necessary to render a decision as to that issue should likewise be completed on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Afford the Veteran an appropriate VA examination by a pain specialist or similarly qualified physician, to determine whether it is at least as likely as not (probability 50 percent or greater) that her current chronic pain disability, to include rheumatoid arthritis, fibromyalgia, reflex sympathetic dystrophy, or any combination thereof, was incurred in or had its onset during her active duty military service.  

If the disability is not found to have been incurred in or had its onset in service, the examiner should address whether it is at least as likely as not (probability 50 percent or greater) that the disability was caused or triggered by any of the Veteran's service-connected disabilities, to include pes planus and left ankle disability.

If the disability is not found to have been caused or triggered by any of the Veteran's service-connected disabilities, the examiner should address whether it is at least as likely as not (probability 50 percent or greater) aggravated, that is, permanently worsened outside the normal course of the condition, by any of the Veteran's service-connected disabilities or any treatment for those disabilities.  If the disability is found to have been aggravated by any of the Veteran's service-connected disabilities, the examiner is asked to provide an evaluation of the baseline level of disability prior to such aggravation.

In addressing the Veteran's chronic pain disability, any necessary diagnostic testing to determine the exact nature of the disability should be performed.

The Veteran's entire claims file, to include the electronic components, should be provided to the examiner for review and the examiner should be afforded the amount of time necessary to review and consider all of the relevant medical records spanning more than 20 years.  The examiner is asked to specifically identify and comment on the records which are most significant in rendering an opinion.

The examiner should provide the rationale for any opinions rendered, to include reference to basic medical principles and learned treatises or research as applicable.  Copies of any such treatises or research articles should be provided with the examination report and opinion.  

2. Afford the Veteran an appropriate VA psychological examination to determine whether it is at least as likely as not (probability 50 percent or greater) that any current acquired psychiatric disability, to include adjustment disorder, dysthymic disorder, and major depressive disorder, was incurred in the Veteran's brief period of active duty military service.  

If the disability is not found to have been incurred in service, the examiner should address whether it is at least as likely as not (probability 50 percent or greater) the acquired psychiatric disability was caused by any of her service-connected disabilities, to include pes planus and left ankle disability, or any treatment for those disabilities.

If the disability is not found to have been caused by any service-connected disability, the examiner should address whether it is at least as likely as not (probability 50 percent or greater) any acquired psychiatric disability was aggravated, or made permanently worse outside the normal course of the condition, by any service-connected disability or any treatment for such disability.   If the disability is found to have been aggravated by any of the Veteran's service-connected disabilities, the examiner is asked to provide an evaluation of the baseline level of disability prior to such aggravation.

The Veteran's entire claims file, to include the electronic components, should be provided to the examiner for review and the examiner should be afforded the amount of time necessary to review and consider all of the relevant medical records spanning more than 20 years.  The examiner is asked to specifically identify and comment on the records which are most significant in rendering an opinion.

The examiner should provide the rationale for any opinions rendered, to include reference to basic medical principles and learned treatises or research as applicable.  Copies of any such treatises or research articles should be provided with the examination report and opinion.  

3. The RO/AMC should review the opinions received for completeness and insure that all aspects of the remand instructions have been met.  In addition, the RO/AMC should address the question of entitlement to TDIU provided all other outstanding claims which might affect that claim have been properly considered.

4. The RO/AMC should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.
 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 

______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


